ORDER

PER CURIAM.
Appellant, Kevin A. Crump (“Movant”), appeals the judgment of the Circuit Court of St. Louis County denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. On July 22, 2003, Movant was found guilty by a jury of robbery in the first degree, section 569.020, RSMo 2000,1 and armed criminal action, section 571.015. On September 5, 2003, Movant was sentenced as a prior and persistent felony offender to concurrent terms of thirty years of imprisonment for robbery in the first degree and ten years of imprisonment for armed criminal action. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment of the trial court pursuant to Rule 84.16(b). We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.

. All statutory references are to RSMo 2000, unless otherwise indicated.